           Case 2:17-cv-00445-APG-EJY Document 87 Filed 04/06/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 PROF-2013-M4 LEGAL TITLE TRUST IV,                       Case No.: 2:17-cv-00445-APG-EJY
   By U.S. BANK NATIONAL
 4 ASSOCIATION as Legal Title Trustee,                 Order Setting Deadline for Proposed Joint
                                                                    Pretrial Order
 5          Plaintiff

 6 v.

 7 SPINNAKER POINT AVENUE TRUST, et
   al.,
 8
        Defendants
 9

10         The proposed joint pretrial order is overdue. See ECF No. 70.

11         I THEREFORE ORDER that by April 23, 2021, the parties shall file the proposed joint

12 pretrial order. The failure to do so may result in dismissal of this case without further notice.

13         DATED this 6th day of April, 2021.

14

15
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
